No. 04-99-00542-CR
Nick GOMEZ,
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 91CR4571
Honorable Raymond Angelini, Judge Presiding
PER CURIAM

Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice

Delivered and Filed:	December 1, 1999


DISMISSED
	Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).

								PER CURIAM

DO NOT PUBLISH